Title: To Benjamin Franklin from John Whitehurst, 18 March 1763
From: Whitehurst, John
To: Franklin, Benjamin


This letter from one of Franklin’s English scientific friends, which touches briefly on a variety of matters, is perhaps less important in the history of science than the enclosure which follows it. In the postscript Whitehurst mentions that he is sending “a short sketch of a General Theory of the Earth.” On June 27, 1763, Franklin acknowledged receiving both the letter and its enclosure. When the Franklin Papers in the American Philosophical Society Library were arranged many years ago the letter and the sketch to which it refers became separated and the authorship of the enclosure was left undetermined. This paper has now been identified, and it is here restored to its proper place immediately following the text of the letter it accompanied.
Fifteen years later, in 1778, Whitehurst published An Inquiry into the Original State and Formation of the Earth, a major treatise on which he is known to have been working for several years. Examination shows that this enclosure contains an outline or summary of the first chapter of the 1778 publication, following the same order of presentation and argument and often using the same phraseology. The sketch is much shorter and omits any reference to the illustrative diagrams and plates which are found in the book and discussed in its first chapter, but the basic ideas are the same in both.
The manuscript of this “short sketch” is unusual. It begins as a letter with the salutation “Sir,” but it carries no date line. It is written on a four-page sheet; the first two pages and part of the third are in Whitehurst’s hand; then, after the first word of a new paragraph, for some unknown reason a distinctly different handwriting appears and continues to the end, about the middle of the fourth page. In the next to last line Whitehurst inserted four words his copyist had omitted, but he failed to add the complimentary close and signature which might be expected in a paper he had begun in letter form.
Although these peculiarities remain unexplained, this document and Franklin’s acknowledgment of its receipt clearly establish that Whitehurst had begun work on his magnum opus at least fifteen years before he completed and published it.
  
Dear Sir
Derby 18th Mar: 1763
It was a matter of great Joy to me, to see an Account in the public papers of your safe Arrival in North America; where I hope you found your family and friends all well.
I sincerly congratulate you Sir, on Mr. Franklins Appointment to the Government of New-Jersey, where I hope he and his Lady are safely arrived.
The bearer Mr. Tunicliff, is a farmer of good Credit, from this neighbourhood. He has lived many years at Langley, a Vilage four Miles from hence. He visits North America with a Veiw of Purchasing two or three thousand Acres of uncultivated land, and bringing his family over to Settle there, having too great a Spirit to comply with the terms which farmers in general are now oblig’d to comply with at this time in England. Viz. of occup[y]ing lands at the Will of the Lord. And therefore is determined to take up his aboad in a Land of greater liberty, and to situate himself so, as to carry on some Trade with the Indians.
In the execution of this plan, I hope Sir, you will be so kind to give my friend and neighbour a little Advice. He is esteem’d an excellent Farmer, and very Active in business: hence, cannot fail of making a Valuable member of Society. I took the liberty of consulting the Governor on this occation before he left England, in regard to the probability of suceeding in such a Scheme, and he gave great incouragement to undertake it.
Doctor Darwin and Mr. Tissington send Complements, are both well. The Doctor I hope will be able to entertain you with some discoverys on Cold next winter.
The Parliament has Mr. Harri[s]ons improvem[en]t of Measureing equal time at Sea under their Consideration, and I imagin will give him a hansom reward. And the King has orderd this improvement to be made known to all his foreign Minesters. I suppose with some View of procuring a reward from those several Courts for Mr. Harrison, as well as making the discovery of General Use. This account Taylor White gives me.
Ferments amongest the In’s, and out’s, I think subside apace. The King is determin’d to persevere in every legal step that can be taken for the general good and benefit of his Subjects. Should we live but one seven years, I expect to see a great reformation in the Management of Public affairs.
My Wife desires to joyne me in our most affectionate respects and I am Dear Sir, Your most obedient Humble Servant
J Whitehurst
P.S. With this I [enclose?] you a short sketch of a General Theory of the Earth for your approbation.
Pray sir, do you, [keep] a journal of heat and cold. I imagin I cou’d derive some advantageous discoverys from general observations of this kind with respect to a more general theory of the earth. But Im afraid tis not to be brought about. If any thing of this sort is done amongest Your acquaintance in North America I should be extremely obligd to you for a Coppy and in return will send you an application of more observations in a general theory.
 Addressed: To / Benj: Franklin, Esqr / at / Philadelphia
  
[Enclosure]
Sir
I here take the liberty of presenting you with a few hints, relative to a general theory, or natural history of the earth: principally calculated to prove that fossell shells were originally the offspring of the sea.
The period of time since the Deity created the Constituent parts of the Earth, and brought them into Contact: appears too unlimited and Void of Natural evidence, to admit of a Philosophical solution. And therefore nothing can be deduced from the Antiquity of the Earth in aid of a General Theory.
But the figure of the earth being truly ascertain’d and proved beyond all contradiction to be an oblate spheroid; is a circumstance highly favorable for the establishment of a general theory: for from this fact alone, and its agreement with the general laws of Nature; many other essential truths are derived, as I presume, will appear, by the following Investigations, and will also plainly shew, that there is no other point or Datum from whence a general theory, or history of the Earth can truly flow.
Hence it was impossible, for men of the most extensive genius, to write a Consistant Theory, before our Great Philosopher had reveald those Axoims to the World.
Prop. 1st.
According to the universal law of gravitation, the constituent particles of all bodys mutually Attract each other; and therefore produce in themselves a Common center of gravity, which governs and regulates the whole, so as to cause all such as are fluid and at rest to become Spherical.
Gravitation, being a fundamental law of Nature; by which all Matter is equally and Universally govern’d: And there being no other law, or principle in Nature, from whence bodys can become spherical: it is therefore manifest, that all Spherical bodys must have been in a state of fluidity and rest, tho’ they are firm, and solid, in their present state.
Prop: 2d
The constituent particles of all bodys which turn round their own axis, acquire a Centrifugal force in proportion to their Velocities, and therefore as their distances are to each other, from their axis or center of Motion: so is their Velocities, and so is their Centrifugal force.
Hence, it is manifest, that the equilibrium of Gravitation is destroy’d in all revolving bodys. And therefore such as turn their own Axis in a state of fluidity, must become Spheroidical, and in a certain Ratio, according to their Periodical rotations.
From whence I conclude that since there is no other law or principle in nature from whence bodys can become Spheroidical it therefore follows; that all Spheroidical bodys must have turn’d round their own Axis in a state of fluidity, tho they are firm and Solid in their present state.
Now since the Equatorial diameter of the Earth, exceeds her Polar, in a certain Ratio according to the period of her diurnal rotation it is therefore evident, that she turn’d round her own Axis in a state of fluidity, tho’ she is firm and solid in her present state. And that the period of her rotation, has suffer’d no change or variation, from thence to the present period of time; but has agreeable to the Immutable laws of nature perfom’d equal rotations in equal times, thro’ all Ages of the World to the present period.
This chain of evidence Sir, appears to give as full and clear a testimony of the Earths having been in a fluid state, as any Physical Solution can well be suppos’d to do. Hence I consider the Fluidity of the Earth as a fact, and shall now inquire what effects that fluidity wou’d produce.
